Citation Nr: 1451704	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-06 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

B.E. Turner, II


INTRODUCTION

The Veteran had active duty for training for training (ACTDUTRA) from November 1976 to March 1977, and active Army service from January 1978 to December 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an unfavorable February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2014, the Veteran and the Veteran's wife testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  

The Veteran claims that service connection is warranted for his currently diagnosed low back disorder.  He asserts that he injured his low back while lifting a 90 pound jackhammer November 1979, two weeks before he separated from the Army.  The Veteran testified that his back did not bother him immediately after service but he began taking medication for pain in 1989 or 1990.  
 
Generally, service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   

Unfortunately, the Veteran's service treatment records are unavailable.  In a memo to the claims file dated August 2, 2008, VA explained that all procedures to obtain the service treatment records from the Veteran and the National Personnel Records Center (NPRC), and all other potential sources were followed, all efforts to obtain the needed information were exhausted, and any further attempt would be futile.  

As stated above, the Veteran has claimed that he injured his back during service lifting a 90 pound jackhammer.  The Veteran further stated that he sought treatment the next day, imaging studies were taken, and the military doctor told him that he "cracked his spine".  The Veteran continued that the doctor told him the condition would bother him as he got older.  The Veteran submitted several consistent lay statements, and testified during a Board hearing about the cause of his claimed in-service injury.  

The Board notes that lay statements, such as those by the Veteran, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.159, 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, under the circumstances of this case where the service treatment records are missing and there is a heightened duty to assist, the Veteran's statements regarding the onset of his orthopedic symptomatology must be given consideration.  This is particularly true in determining what other development may be undertaken, including the procurement of a VA examination in conjunction with the service connection claim at issue.   
  
To date, VA has not solicited VA examinations or opinions as to the nature and etiology of the Veteran's claimed low back disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (stating that 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits).  

Given the medical evidence showing a current low back condition and the Veteran's competent lay statements regarding the onset of his claimed disorder in the absence of service treatment records, the Board finds it necessary to provide the Veteran with an appropriate VA examination and obtain an opinion in an attempt to determine whether the claimed disorder is related to his military service.  Therefore, a remand is needed for VA examinations and medical opinions.  See McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any VA or private    medical records that may have come into existence.   

2. Afford the Veteran an opportunity to attend a VA examination for the purpose of determining the nature and etiology of the claimed low back disorder.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  The examiner shall also specifically consider the Veteran's claim of injuring his low back in service while using a jackhammer. Any appropriate evaluations, studies, and testing deemed necessary by the examiner shall be conducted at this time, and included in the examination report.  

The examiner is asked to identify any and all low back disorders found to be present.  For any and all current diagnoses made, the examiner is requested to offer an opinion as to the following:  

Whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any diagnosed low back disorder was incurred in, or as a result of, active duty service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the clinician cannot provide an opinion without resorting to mere speculation, he/she shall provide a complete explanation stating why this is so.  In so doing, the clinician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he /she has exhausted the limits of current medical knowledge in providing an answer to the particular question(s).  

3.  Upon completion of the above, the AOJ shall adjudicate the Veteran's claims. 

If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



